COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            '
 Rita Porter, Individually & as Mother &
 Next Friend of Dawone Porter, a Minor &    '          No. 08-13-00002-CV
 Patty Gordon, Individually & as Next
 Friend of Dylon Gordon, a Minor,           '             Appeal from the
 Armando & Yvonne Gutierrez,
 Individually and as Parents & Next Friend  '           243rd District Court
 of Armando & Amanda Gutierrez,
                                            '
                                                     of El Paso County, Texas
                       Appellants,          '
                                                         (TC# 2009-4360)
 v.                                         '
 Heritage Operating, LP, a/k/a Denman         '
 Propane and Catholic Diocese of El Paso
 (San Lorenzo Church),                        '

                     Appellees.               '

                                             '
                                           ORDER

       The Court has considered the Appellants’ Motion to Consolidate Original Proceedings

and Pending Appeal, and concludes the motion should be GRANTED. The above styled and

numbered cause shall be consolidated with cause number 08-13-00061-CV, styled In Re:

Heritage Operating, L.P., and cause number 08-13-00064-CV, styled In Re: Catholic Diocese of

El Paso (San Lorenzo Church) for purposes of oral argument only.

       IT IS SO ORDERED this 10th day of May, 2013.


                                           PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.